DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 11181888 in view of Haro (US 20180290239 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, 8, and 15, claim 1 and 2 of US11181888 discloses obtaining print parameters based on a 3D model where the 3D volume elements are based on a design requirement for the part, where the plurality of regions can have different sizes of 3D volume elements (varying fidelity) based on load analysis, boundary conditions are used as inputs to the load analysis, different print parameters assigned to each 3D volume element which have varying granularity, and saving a record of the determined assignment of print parameters, transmitting the record of the determined print parameters to control an AM system to build a part.
US11181888 does not disclose automatically assigning the high/low fidelity region print parameters to different lasers and using lasers to form the part.
Haro discloses a method for additive manufacturing wherein each scanner is given a different speed/power depending on the feature being printed at the particular section: contour, inclined geometry, or aperture in order to manage the processing time for each scanner, par. 20; where the control system considers various factors being processed including the component geometry and determines the process parameters, par. 20; this is understood by the examiner that the control system is capable of analyzing the component and determining the parameters automatically; 
Haro discloses a method of distributing production of different features to different scanners to manage and reduce processing time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US11181888 to incorporate the teachings of Haro and use different lasers to produce different sections with different densities, in order to speed up processing time (par. 20, Haro).

Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Claim 1 recites the limitation “design boundary conditions.” The specification, par. 18 recite “load analysis using the relevant design boundary conditions (i.e., margin)” and par. 20 recites “The analysis of the part at operation 205 (or an aspect therein) may include extracting nodal results representing the margin related to the primary failure mode (i.e., life cycles or other one or more parameters.” Par. 22 further recites that “the parameter associated with each 3D volume at operation 205 may not be limited to be an indication or representation of LCF. In some embodiments, the parameter value might be one or more of any material behavior property (e.g., tensile strength, surface roughness, etc.), physical property (e.g., density, thermal conductivity, etc.), and other properties.” 
Based on the specification, “design boundary conditions” is interpreted as –design constraints or conditions--, where the broadest reasonable interpretation can include parameters such as minimum life cycle, tensile strength, or density.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz (US 20200156323 A1) in view of Brochu (US 20190217416 A1) and Haro (US 20180290239 A1).
Regarding claim 1, 8, and 15, Woytowitz discloses a method (method for printing a 3D object, abstract; with regards to claim 8 and 15 Woytowitze also discloses that the system have computer memory storage and processors which are capable of executing instructions, par. 83) comprising: 
obtaining, by a processor for a three-dimensional model of a part (processing a computer model of 3D object, claim 44), an initial assignment of one of a plurality of different additive manufacturing (AM) print parameter sets to each of a plurality of 3D volume elements forming a representation of the three-dimensional model of the part (generate tool path to print 3D model, where the tool path is associated with the plurality of 3D volume elements, claim 44);
defining, by the processor, at least one high-fidelity region (high strain-energy density, par. 51; where the broadest reasonable interpretation of “high fidelity region” refers to a region requiring high fidelity print parameters, e.g. a more densely printed material) and at least one low-fidelity region (lower strain-energy density, par. 51; where the broadest reasonable interpretation of “low fidelity region” refers to a region requiring low fidelity print parameters, e.g. a less densely printed material), based on a simulation involving a physical load analysis associated with the three- dimensional model of the part (FEA generates strength/stress profile, claim 44) and the initial assignment of the plurality of different AM print parameter sets (generate tool path to print 3D model, claim 44), 
wherein the processor uses the simulation to generate a) design boundary conditions (high strain-energy density correlates to a higher material density infill region, par. 6) and b) a plurality of updated print parameter sets including a high-fidelity print parameter set (high strain-energy density correlates to a higher material density infill) and a low-fidelity print parameter set (a lower strain-energy density correlates to a lower material density infill, par. 51); 
assigning, by the processor, a print parameter set to each grouping of [regions], wherein the assigning includes assigning the high-fidelity print parameter set to the first group of [regions] and the low-fidelity print parameter set to the second group of [regions] (one or more parameters of the tool path may be adjusted to add/remove material in the areas that is determined to require more/less reinforcements according to the additive FEA analysis, par. 55; here the limitation “voxels” was replaced by “regions” for clarity in the claim mapping because Woytowitz does not disclose using voxels); 
saving a record of the determined print parameter sets to laser assignments (code can be storage in memory, par. 88); andHANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 12 Attorney Docket No. 327411-US-1Response to Office Action dated December 22, 2021 U.S. Serial No. 16/527,432
transmitting the record of the determined print parameter sets to laser assignments to an AM controller, the AM controller to control the multi-laser AM device to generate the part based on the three-dimensional model of the part and the determined print parameter sets to laser assignments, the generated part to be built with the determined print parameter sets to laser assignments in a single build (code can be stored and then executed by the processor, par. 88; where the code refers to machine tool path used to build the simulated 3D printed object, par. 69; where the 3D printing tool can be through laser sintering, and therefore, the print parameters would be based on laser sintering parameters).
Woytowitz does not disclose defining, by the processor, a plurality of voxel groupings based on the design boundary conditions associated with the three-dimensional model of the part, the plurality of voxel groupings including a first group of voxels associated with a high-fidelity region and a second group of voxels associated with a low-fidelity region;  assigning, by the processor, the print parameter to each grouping of voxels, with the high-fidelity print parameter to the first group of voxels and the low-fidelity print parameter to the second group of voxels;
Brochu discloses that finite element analysis is used on a voxel mesh (par. 121).
Woytowitz discloses that the design constraints on certain regions such as the density of the infill is derived from a finite element analysis on the structural strength of the 3D model. Brochu discloses that it is known in the art to perform finite element analysis with a voxel mesh. It would be obvious to one of ordinary skill in the art to modify Woytowitz to incorporate the teachings of Brochu and perform an FEA with a voxel mesh. This would result in generating a strain-density map on a voxel mesh, where certain groupings of voxels will be associated with a higher density infill, as disclosed by Woytowitz.
Woytowitz in view of Brochu does not disclose automatically assigning at least, by the processor, the high-fidelity print parameter set for the first group of voxels to a first laser of a multi-laser AM device and the low-fidelity print parameter set for the second group of voxels to a second laser of the multi-laser AM device, wherein the automatic assignment generates determined print parameter sets to laser assignments; 
Haro discloses a method for additive manufacturing wherein automatically assigning at least, by the processor, the high-fidelity print parameter set for the first group of voxels to a first laser of a multi-laser AM device and the low-fidelity print parameter set for the second group of voxels to a second laser of the multi-laser AM device, wherein the automatic assignment generates determined print parameter sets to laser assignments (each scanner is given a different speed/power depending on the feature being printed at the particular section: contour, inclined geometry, or aperature in order to manage the processing time for each scanner, par. 20; where the control system considers various factors being processed including the component geometry and determines the process parameters, par. 20; this is understood by the examiner that the control system is capable of analyzing the component and determining the parameters automatically); 
Woytowitz discloses that their method of modeling where it accounts for and optimizes the infill density is used to save time, where different sections may have a denser infill. Haro discloses a method of distributing production of different features to different scanners to manage and reduce processing time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woytowitz in view of Brochu to incorporate the teachings of Haro and use different lasers to produce different sections with different densities, in order to speed up processing time (par. 20, Haro).
Regarding claim 2, 9, and 16, Woytowitz in view of Brochu and Haro does not disclose the method of claim 1, wherein the automatically assigning the high- fidelity print parameter set to the first group of voxels to the first laser of the multi-laser AM device and the low-fidelity print parameter set to the second group of voxels to the second laser of the multi-laser AM device is executed on a per AM build layer basis
Haro discloses that each the lasers may move to get ready to form the next layer or feature, par. 24. Haro already discloses that the lasers may be assigned a different speed/power for different features (contour, aperture, geometry), par. 20. Therefore, it would have been obvious to one of ordinary skill in the art that each layer may execute a different print parameter based on the feature that the laser is going to form.
Regarding claim 3, 10, and 17, Woytowitz in view of Brochu and Haro discloses the method of claim 2, wherein the automatically assigning includes assigning a first print parameter set for a first layer of an AM build to the first laser of the multi-laser AM device and assigning a different, second print parameter set for a second layer of the AM build to the second laser of the multi-laser AM device (lasers may move to get ready to form the next feature/layer after finishing the current feature/layer, par. 24. The current feature/layer can be considered as the first layer and the next feature/layer can be considered as the second layer).  
Regarding claim 4, 11, and 18, Woytowitz in view of Brochu and Haro discloses the method of claim 1, wherein the multi-laser AM device includes at least two lasers controllable by the AM controller (three scanners, Fig. 5, Haro), wherein the high-fidelity print parameter set is assigned to the first laser of the multi-laser AM device and the low-fidelity print parameter set is assigned to the second laser of the multi-laser AM device (combination of Woytowitz in view of Brochu and Haro results in areas with different densities being assigned to different lasers).  
Regarding claim 5, 12, and 19, Woytowitz in view of Brochu and Haro discloses the method of claim 1, wherein the print parameter set assigned to each grouping is a geometry-based print parameter set (parameters are changed based on features being printed at the particular section, par. 20, Haro).  
Regarding claim 6, 13, and 20, Woytowitz in view of Brochu and Haro discloses the method of claim 5, wherein the geometry-based print parameter set includes at least one of a bulk print parameter set, a contour print parameter set (parameters are changed based on features being printed at the particular section, par. 20, including contours, Haro), an upskin print parameter set, and a downskin print parameter set.  
Regarding claim 7 and 14, Woytowitz in view of Brochu and Haro discloses the method of claim 1, wherein the part to be built with the determined print parameter sets to laser assignments in the single build comprises a single material part fabricated in the single build (material may comprise of a single material where the object is built up layer by layer, par. 38) or a multi-material part, the multi-material part fabricated in the single build (the material in each layer may be composed of two materials, par. 38).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/              Examiner, Art Unit 3761                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761